THIRD AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT


This THIRD AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT (this “Third
Amendment”) is entered into on the 22nd day of October, 2010 and made effective
as of the 15th day of October, 2010, by and between CyberDefender Corporation, a
Delaware corporation (“CyberDefender”), and GR Match, LLC, a Delaware limited
liability company (“GRM”).  GRM and CyberDefender may each be referred to herein
as a “Party” and, collectively, as the “Parties.”


RECITALS


WHEREAS, GRM and CyberDefender Corporation, a California corporation (as
predecessor in interest to CyberDefender), entered into that certain Media and
Marketing Services Agreement, dated as of March 24, 2009, to be effective as of
March 1, 2009, as amended by that certain First Amendment thereto, dated as of
June 4, 2009, and that certain Second Amendment thereto, dated as of October 26,
2009 (collectively, the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement as set forth herein.


NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agrees as follows:


1.            Addition of Section 1.6 to the Agreement.  The following provision
shall be added to the Agreement as Section 1.6:


1.6           Board of Directors Observer.  At any time when there is no GRM
Director on the Board of Directors of CyberDefender as provided in Section 1.5,
so long as GRM owns Common Stock, or holds warrants which grant GRM the right to
purchase Common Stock of CyberDefender (whether vested or unvested), which
collectively constitute at least five percent (5%) of CyberDefender’s issued and
outstanding Common Stock on a fully diluted basis, GRM shall have the right to
appoint one (1) Board of Directors observer (the “Observer”) upon written notice
to CyberDefender, which Observer shall be selected in GRM's sole
discretion.  GRM may change the Observer for any reason at any time upon written
notice to CyberDefender.  CyberDefender shall invite the Observer to attend all
meetings of its Board of Directors in a nonvoting observer capacity and, in this
respect, shall give the Observer copies of all notices, minutes, consents and
other materials that CyberDefender provides to its directors at the same time
and in the same manner as provided to such directors; provided, however, that
the Observer shall agree to hold in confidence and trust all information so
provided and provided further that CyberDefender reserves the right to withhold
any information and to exclude the Observer from any meeting or portion thereof
if access to such information or attendance at such meeting could adversely
affect the attorney-client privilege between CyberDefender and its counsel.


 
 

--------------------------------------------------------------------------------

 
 
2.            Amendment to Section 2.3 of the Agreement.  The first sentence of
Section 2.3 of the Agreement is hereby amended and restated in its entirety as
follows:


“As security for CyberDefender's prompt payment of any amounts owing to GRM
under Sections 2.2, 2.4 or 2.5 (the “Payment Obligations”), CyberDefender has
granted to GRM a security interest and lien in any proceeds held in the Merchant
Service Account, including, without limitation, any settlement accounts and/or
reserve accounts held in connection therewith, and any rights to receive credits
or payments under any merchant services agreement or other similar agreement
relating to the Merchant Services Account.”


3.            Addition of Sections 2.4 and 2.5 to the Agreement.  The following
provisions shall be added to the Agreement as Sections 2.4 and 2.5,
respectively:


2.4           Creative Management Fee.  In addition to CyberDefender's payment
of any other amounts due hereunder, commencing as of October 15, 2010,
CyberDefender shall pay to GRM a monthly management fee equal to Seventy Five
Thousand Dollars ($75,000), payable monthly in advance, not later than the first
(1st) day of each month during the Term; provided, however, that the amount of
such monthly management fee in respect of any month (or portion thereof) in
which media buying has been paused or suspended pursuant to Section 1.1(i) shall
be decreased on a pro rata basis based on the number of days that media buying
has been paused or suspended during such month.


2.5           Payment of Production Costs.  CyberDefender shall either directly
pay for, or reimburse GRM, at GRM's option, for the payment of, all
out-of-pocket costs incurred by GRM in connection with the creation,
development, and/or production of any Commercials in connection with GRM's
performance of the GRM Services (collectively, “Production Costs”).  With
respect to Production Costs paid by GRM on behalf of CyberDefender, GRM shall
deliver to CyberDefender copies of monthly invoices which set forth in
reasonable detail the amount of all such Production Costs incurred by GRM on
CyberDefender's behalf during the applicable month.  CyberDefender shall pay the
amount of all such Production Costs incurred by GRM on CyberDefender's behalf
not later than fifteen (15) days after its receipt of the applicable invoice.


The Parties acknowledge and agree that the payment of the creative management
fee contemplated in Section 2.4 of the Agreement that was otherwise due on
October 15, 2010 pursuant to the amendment above shall instead be payable not
later than three (3) business days following the execution of this Third
Amendment.


 
2

--------------------------------------------------------------------------------

 
 
4.           Amendment to Section 5.1 of the Agreement.  Section 5.1 of the
Agreement is hereby amended and restated in its entirety as follows:


5.1           Term.  Subject to any termination rights set forth herein, the
term (the “Term”) of this Agreement shall commence upon the Effective Date and
continue until October 31, 2011 unless earlier terminated in accordance with the
provisions of this Agreement (the “Termination Date”).


5.           Conflict; Full Force and Effect.  In the event of any conflict
between this Third Amendment and the Agreement, this Third Amendment shall
control.  The Parties acknowledge and agree that, except as expressly provided
herein, the provisions of the Agreement shall remain unmodified and in full
force and effect.
 
6.            Successors and Assigns.  This Third Amendment is and shall be
binding upon each of the Parties and their respective successors and assigns.
 
7.            Recitals.  The recitals to this Third Amendment are hereby
incorporated by reference herein.
 
8.            Governing Law.  This Third Amendment shall be governed by the laws
of the State of California, without regard to its principles of conflict of
laws.
 
9.            Entire Agreement.  This Third Amendment and the Agreement contain
the complete understanding and agreement of the Parties relating to the subject
matter hereof and thereof and supersede any prior understanding or agreement
related thereto, whether written or oral.
 
10.          Counterparts.  This Third Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but together they will
constitute one and the same instrument.
 
[signatures on following page]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Third Amendment has been duly executed by the Parties
as of the date first above written.



 
GR Match, LLC,
 
a Delaware limited liability company
     
By:
     
Name: Kevin Knee
   
Title: Manager
 
 
 
CyberDefender Corporation,
 
a Delaware corporation
     
By:
     
Name: Gary Guseinov
   
Title: Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 